      Case 20-18856        Doc 16      Filed 01/15/21 Entered 01/15/21 16:26:40                Desc Main
                                         Document     Page 1 of 4

                                IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

IN RE                                                    )        Chapter 7
                                                         )
MATT FORD,                                               )        Case No. 20-18856
                                                         )
                                  Debtor.                )        Hon. Timothy A. Barnes

                                       NOTICE OF ROUTINE MOTION

TO:     Attached Service List

       PLEASE TAKE NOTICE THAT on January 25, 2021, at 1:00 p.m., I shall appear before the Honorable
Judge Timothy A. Barnes, or any other judge sitting in his stead and request a hearing on the Chapter 7 Trustee’s
Motion to Extend Time to File Objections to Discharge, a copy of which is attached hereto and thereby served
upon you.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, use this link: http://www.zoomgov.com/. Then enter the meeting ID.

To appear by telephone, call (669) 254-5252 or (646) 828-7666. Appearing by telephone will require extra
clearance before being allowed into the hearing.

Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is 433658. The
meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, these
motions will be called on the presentment date. If no Notice of Objection is timely filed, the Court may grant the
motions in advance without a hearing

                                            CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing NOTICE OF
MOTION and MOTION to be served on all persons set forth on the attached Service List identified as Registrants
through the Court’s Electronic Notice for Registrants and, as to all other persons on the attached Service List by
mailing a copy of same in an envelope properly addressed and with postage fully prepaid and by depositing same in
the U.S. Mail, Chicago, Illinois, on the 15th day of January, 2021.
                                                                           /s/ Gregory K. Stern
                                                                           Gregory K. Stern
Gregory K. Stern (Atty. ID #6183380)
Dennis E. Quaid (Atty. ID #02267012)
Monica C. O'Brien (Atty. ID # 6216626)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard, Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 20-18856        Doc 16     Filed 01/15/21 Entered 01/15/21 16:26:40   Desc Main
                                    Document     Page 2 of 4



                                        SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 South Dearborn Street, Room 873
Chicago, Illinois 60604

N. Neville Reid
Fox, Swibel, Levin & Carroll, LLP
200 West Madison Street, Suite 3000
Chicago, Illinois 60606

David M. Siegel
790 Chaddick Drive
Wheeling, Illinois 60090

Parties Served By United States Mail

Matt Ford
5451 North East River Road, #711
Chicago, Illinois 60656
  Case 20-18856        Doc 16     Filed 01/15/21 Entered 01/15/21 16:26:40            Desc Main
                                    Document     Page 3 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE                                                 )        Chapter 7
                                                      )
MATT FORD,                                            )        Case No. 20-18856
                                                      )
                                Debtor.               )        Hon. Timothy A. Barnes

   ROUTINE MOTION TO EXTEND TIME TO FILE OBJECTIONS TO DISCHARGE

        Now comes N. Neville Reid, Chapter 7 Trustee (the ‘Trustee”), by and through his

attorneys, Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid and Rachel S. Sandler, and in

support of his Motion to Extend Time to File Objections to Discharge, states as follows:

        1.     On October 18, 2020, Matt Ford (the “Debtor”) caused a Voluntary Petition for

relief under Chapter 7 of the United States Bankruptcy Code to be filed; and N. Neville Reid (the

“Trustee”) was appointed as trustee in this case.

        2.     The deadline for the Trustee to file objections to discharge is on or before January

19, 2021.

        3.     The Trustee has been provided documents from the Debtor related to a Marital

Settlement Agreement dated November 29, 2018 wherein the Debtor agreed to transfer his interest

in his marital residence located at 7234 W. Berwyn Ave, Chicago, Illinois (the “Real Property”) to

his ex-wife in exchange for payments totaling $47,000.00. Under the Agreement the final payment

of $24,000.00 is due in 2023 (the “Payment”).

        4.     Neither the Debtor’s transfers of the Real Property nor the Payment were disclosed

in the Debtor’s Schedules or Statement of Financial Affairs.

        5.     The Trustee needs additional time to investigate, review and determine the

accuracy and completeness of the information provided for in the Debtor’s Schedules and
  Case 20-18856       Doc 16     Filed 01/15/21 Entered 01/15/21 16:26:40           Desc Main
                                   Document     Page 4 of 4



Statement of Financial Affairs and determine whether any errors and omissions contained in the

Schedules and Statement of Financial Affairs are sufficient to warrant the filing of an adversary

complaint objecting to the Debtor’s discharge pursuant to 11 U.S.C. §727.

       5.      The Trustee requests an extension of the deadline to file an objection to discharge

pursuant to 11 U.S.C. § 727 up to and including April 30, 2021.

       WHEREFORE, the Trustee prays for entry of an Order extending the time to object to

discharge pursuant to 11 U.S.C. § 727 to April 30, 2021; and, for such other further relief as this

Court deems just.

                                                   /s/ Gregory K. Stern
                                              Gregory K. Stern, Attorney For Trustee




Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
